UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re:
Ronald L. Le Tendre Case No. 18-2198 1-svk

Chapter 13
Debtor(s).

NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

 

Debtor(s) filed papers with the Court requesting amendment of the unconfirmed Chapter

13 plan in the above case.

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an

attorney, you may Wish to consult one.)

If you do not want the Court to confirm the amended pian as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this

notice, you or your attorney must:

File with the Court a written request for hearing that contains a short and plain statement
of the factual and legal basis for the objection. File your written request electronically or mail it

to:

Clerk of Bankruptcy Court
517 E. Wisconsin Avenue
Room 126
Milwaukee, WI 53202-4581

If you mail your request to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of 21 days.

If you or your attorney do not take these steps, the Court may decide that you do not
oppose the request and enter an order confirming amended Chapter 13 plan.

Attorney Richard A. Check
737 N. Broadway, Suite 40]
Milwaukee, WI 53202

(4174) 223-0000
court@richardacheck.com

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page1of11
REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

1. This request to amend an unconfirmed Chapter 13 plan SUPERSEDES ALL PRIOR
REQUESTS TO AMEND THE PLAN AND INCLUDES ALL PROPOSED
AMENDMENTS. TERMS NOT FULLY STATED HERE OR IN THE ORIGINAL
PLAN ARE NOT PART OF THE PLAN.

2. Service. A certificate of service must be filed with the amendment. Designate one of the
following:

{] A copy of this proposed amendment has been served on the trustee, United
States trustee and all creditors, or

(| A motion requesting limited services is being filed simultaneous!y with the
Court.

3. The Chapter 13 Plan filed with the Court is amended as follows:

Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202

(414) 223-0000
court@richardacheck.com

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page 2of11
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check
one,

C) None. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only If the applicable box in Part 1 of this pian is checked.

XX] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental
secured claim, the debtor(s) state that the value of the secured claim should be as set out in the Amount of secured
claim column. If the total amount of the proof of claim is less than the amount listed in the Amount of secured claim
column, the lower amount listed on the proof of claim will be paid in full with interest as provided below. For secured
claims of governmental units, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
will be paid in full with interest at the rate stated below.

If no entry is made in the interest rate column, the proof of claim controls the rate of interest. If no interest rate is listed in
the plan or proof of claim, then no interest will be disbursed by the trustee. The trustee will disburse amounts listed under
the Monthly payment to creditor column in equal monthly payments. If no amount is listed in the Monthly plan payment
cojumn, the trustee will disburse payments pro rata with other secured creditors. If the court orders relief from the
automatic stay as to any item of collateral listed in this paragraph, the trustee will cease disbursement of all payments
under this paragraph as to that collateral, and the plan will be deemed not to provide for all secured claims based on that
collateral.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
under Part 5 of this plan. if the amount of a creditor's secured claim is listed below as having no vatue, the creditor's
allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. The amount of the creditor's
total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the Amount of secured claim column will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by
the creditor.

Name of creditor Estimated Collateral Value of Amountof Amount of Interest Monthly Estimated
amount of collateral claims senlor secured rate payment total of
creditor's to creditor's claim te creditor monthly
total claim claim payments

Ditech $35,985.02 5724N64" $30,000 - $30,000 6.5% - $35,218.80
St,
Milwaukee,
WI 53218
Ditech $32,096.93 5730N61" $30,000 - $30,000 §.5% - $34,381.80
St
Milwaukee,
WI 53218
Nationstar $50,175.43 5733N 61" $28,000 - $28,000 4.5% $522.00 $31,320.00
Mortgage, St
LLC Milwaukee,
WI 53218
Nationstar $33,903.47 5541N 56" $35,000 - $35,000 4.5% $652.51 $39,150.60
Mortgage, Street
LLCO Milwaukee,
WI 53218

Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202

(414) 223-0000
court@richardacheck.com

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page 3of11
Wells Fargo $38,118.17 4165N 39" $36,559.09 . $36,559.09 5.75% $702.55 $42,152.85

Home Mtg Street,
Milwaukee,
WI 53216

*Debtor shall pay to the City of Milwaukee on their secured claims in the total amount of
$5,922.06 at 12% interest for a total of $7,903.80 to be paid through the Chapter 13 plan.
*Based on the claims filed, Debtor shall pay to timely filed unsecured creditor claims in the
amount of $48,630, or 100%, whichever is greater.

*Debtor shall surrender his property located at 2523 N 36" Street, Milwaukee, WI for which
HSBC Bank U.S.A. holds a secured claim, the Trustee shall make no further disbursements on

this claim.
*Post-Petition Notice of fees, expenses, and charges filed pursuant to Federal Rules of

Bankruptcy Procedure 3002. 1{c) shall be treated as supplemental proofs of claim and be paid pro
rata through the plan at the same time as other secured creditors, unless objected to and the
amount is set by or disallowed by the court. The debtor will modify the plan if necessary to
maintain plan feasibility. No such claims will be paid where the debtor has provided for the lien
to be avoided or for the property to be surrendered by this plan.

*Debtor shall decrease his plan payment to $3,776.00 per month for the remainder of the Chapter
13 plan.

All remaining terms of the original Chapter 13 Plan are unaffected. In the event ofa
conflict between the terms of the original Plan and the terms of this amendment, the terms of this
amendment control.

WHEREFORE, each Debtor requests that the Court approve this proposed amendment to
the original Chapter 13 Plan.

Attorney Richard A, Check
737 N. Broadway, Suite 401
Milwaukee, WI 53202

(414) 223-0000
court@richardacheck.com

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page4of11
CERTIFICATION

The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification.

The provisions in this Chapter 13 plan are identical to those contained in the official
local form other than the changes listed in part 3.

I certify under penalty of perjury that the foregoing is true and correct.

Respectfully submitted November 26, 2018.

LO

Attotney Richard A. Check

Attorney for the Debtor(s)

Bankruptcy Law Offices of Richard A. Check
757 N. Broadway, Suite 401

Milwaukee, WI 53202

(414)223-0000

court@richardacheck.com

Attorney Richard A. Check
757 N. Broadway, Suite 401
Milwaukee, WI 53202

(414) 223-0000
court@richardacheck.com

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page5of11
U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

In re: Ronald L. Le Tendre Case No. 18-21981-svk

Debtor. Chapter 13

 

CERTIFICATE OF SERVICE

 

On November 26 , 2018 , I, Justine Swenson , served a copy of the Amended Plan
on the following persons in the following manner:

1. Deposited for delivery by the United States Postal Service, via First Class United States
Mail, postage prepaid, to the parties:

(A) listed on the most current mailing matrix, a copy of which is attached
to this certificate as Attachment A.

(B) listed on Attachment B.

[v/|2. By certified mail addressed to the entities listed on Attachment C.
[_ 3. Other service method:
I certify under penalty of perjury that the foregoing is true and correct.

Executed on: November 26, 2018 /s:/ Justine Swenson
Signature

Justine Swenson, as Paralegal for
Attorney Richard A. Check
Bankruptcy Law Offices of
Richard A. Check

757 N. Broadway, Suite 401
Milwaukee, WI 53202

 

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page6of11
Label Matrix for local noticing
0757-2

Case 18-2198l-svk

Eastern District of Wisconsin
Milwaukee

Mon Nov 26 10:24:18 CST 2018

HSBC Bank USA, National Association, as Trus
e/o Codilis, Moody & Circelli PC

15W030 North Frontage Road

Suite 200

Burr Ridge, IL 60527-6921

Wells Fargo Bank, N.A.
c/o Gray & Associates, LLP
16345 W. Glendale Dr.
New Berlin, WI 53151-2841

Bank of America
NC4-105-03-14

PO Box 26012

Greensboro, NC 27420-6012

(p) CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

Carrington Mortgage Service. LLC
PO Box 3489
Anaheim, CA 92803-3489

Che Group

Attn: Bankruptcy Department
FO Box 900

Waterloo, TA 50704-0900

Citi
PO Box 6241
Sioux Falls, SD 57117-6241

City of Milwaukee
200 E Wells St
Milwaukee, WE 53202-3515

Credit Collections Services
Attention: Bankruptcy

725 Canton St

Norwood, MA 02062-2679

DITECH FINANCIAL LLC

c/o Codilis Moody & Circelli
15W030 N Frontage Road; Suite 200
Burr Ridge, IL 60527-6921

Nationstar Mortgage LLC d/b/a Mr. Cooper
c/o Gray & Associates, L.L.P.

16345 W Glendale Or

New Berlin, WI 53151-2841

Alliance Collection Ag
3916 § Business Park Ave
Marshfield, WI 54449-9029

Bank of America, N.A.
PO Box 982284
Bi Paso, TX 79998-2284

Capital One

Attn: General Correspondence/Bankruptey
PO Box 30285

Salt Lake City, UT 84130-0285

Carrington Mortgage Services
1600 South Douglass Road
Anaheim, CA 92806-5951

Cbna
FO Box 6497
Sioux Falls, SD 57117-6497

Citibank/the Home Depot

Citicorp Cr Srvs/Centralized Bankruptcy
PO Box 790040

Saint Louis, MO 63179-0040

City of Milwaukee
6352 N l0lst St
Milwaukee, WI 53225-1514

Credit One Bank NA
PO Box 98873
Las Vegas, NV 89193-8873

Case 18-21981-kmp Doc 88_ Filed 11/26/18

AkHhenmun A

Ditech Financial LLC

c/o Gray & Associates, L.L.P.
16345 W Glendale Br

New Berlin, WI 53151-2841

New Penn Financial, LLC d/b/a Shelipoint Mor
P.O. Box 10675
Greenville, SC 29603-0675

Alliance Collection Agencies
PO Box 1267
Marshfield, WI 54449-7267

(p) BANK OF AMERICA
PO ROX 982238
EL PASO TX 79998-2238

Carrington Mortgage SE
15 Enterprise
Aliso Viejo, CA 92656-2652

Che Group
1309 Technology Pkwy
Cedar Falls, IA 50613-6976

Chase Card
PO Box 15258
Wilmington, DE 19850-5298

Citicards Chna

Citicorp Credit Svc/Centralized Bankrupt
PO Box 790040

Saint Louis, MO 63179-0040

Credit Coll
PO Box 607
Norwood, MA 02062-0607

Credit One Bank NA
PO Box 98875
Las Vegas, NV 89193-8875

Page 7 of 11
Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OR 43054-3025

Ditech

Attn: Bankruptcy

PQ Box 6172

Rapid City, 8D 57709-6172

Ditech Financial LLC fka Green Tree Servicin
P.d, Box 6154
Rapid City, South Dakota 57709-6154

Finentrl Sve
PO Box 668
Germantown, WI 53022-0668

Harris & Harris
111 W Jackson Blvd Ste 400
Chicago, IL 60604-4135

LVNV Funding, LLC its successors and assigns
assignee of Citibank, N.A.

Rasurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Nationstar Mortgage LLC d/b/a Mr. Cooper
PO Box 619096
Dallas, TX 75261-9096

State of Wisconsin Dept. of Revenue
PO Box $901
Madison, WI 53708-8501

WE Energies

333 W Everett St

Attn Bankruptcy
Milwaukee, WI 53203-2803

{p)WELLS FARGO BANK NA

WELLS FARGO HOME MORTGAGE AMERICAS SERVICING
ATTN BANKRUPTCY DEPT MAC X7801-014

3476 STATEVIEW BLVD

FORT NILL SC 29715-7203

Discover Fin Svcs LLC
FO Box 15316
Wilmington, DE 19850-5316

{c)DITECH FINANCIAL LLC
332 MINNESOTA ST STE E610
SAINT PAUL NN 55101-1311

FALLS COLLECTION SERVICE
N14 W19225 CLINTON DRIVE
GERMANTOWN, WI 53022-3015

HSEC Bank USA, National Association, as Trus
¢/o Codilis, Moody & Circelli, B.C.

15W030 North Frontage Road, Suite 200

Burr Ridge, IL 60527-6921

Harris & Harris of Illinois LTD
111 W Jackson Blvd Ste 400
Chicago, IL 60604-4135

Midland Funding, LLC

Midland Credit Management, Inc.
as agent for Midland Funding, LLC
PO Box 2011

Warren, MI 48090-2011

Nationstar/mr. Cooper
350 Highland Or
Lewisville, TX 75067-4177

Thd/Cbna
PO Box 6497
Sioux Falls, $D 57117-6497

WE Energies

Attn: Bankruptcy

PO Box 2046

Milwaukee, WI 53201-2046

Wisconsin Electric Pow
333 W Everett St
Milwaukee, WI 53290-0002

Case 18-21981-kmp Doc 88_ Filed 11/26/18

Discover Financial
PO Box 3025
New Albany, O8 43034-3025

Ditech Financial LLC
P.O. Box 6154
Rapid City, SD 57709-6154

Falls Collection Svc, Ine
N114W19225 Clinton Dr
Garmantown, WI 53022-3015

Harris
111 W Jackson Blyd
Chicago, IL 60604-4135

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Nationstar Mortgage LIC

Attn: Bankruptcy

$950 Cypress Waters Blvd
Coppell, TX 75019-4620

Office of tha U. 5. Trustee
517 East Wisconsin Ave.
Room 436

Milwaukee, WI 53202-4510

Thhd/CBNA
PO Box 790040
Saint Louis, MO 63179-0040

Wells Fargo Bank, NA.
Default Document Processing
N9286-01Y

1000 Blue Gantian Road
Eagan, MN 55121-7700

Rebecea R. Garcia
Chapter 13 Trustee

PO Box 3170

Oshkosh, WI 54903-3170

Page 8 of 11
Richard A. Check Ronald L. Le Tendre

Bankruptcy Law Office of Richard A. Chec 6700 § 20th St.
757 North Broadway Milwaukee, WI 53221-5227
Suite 401

Milwaukee, WI 53202-3612

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Bankamerica Capital One Wells Fargo Rm Mortgag
PO Box 982238 15000 Capital One Dr 8480 Stagecoach Cir
El Paso, TX 79998-2238 Richmond, VA 23238-1119 Frederick, MD 21701-4747

Addresses marked (c) above for the following entity/entities were corrected
as required by the USPS Locatable Address Conversion System (LACS).

Ditech Financial LLC
332 Minnesota St Ste 610
Saint Paul, MN 55101-7707

The following recipients may be/have bean bypassed for notice due to an undeliverable (u) or duplicate (d} address.

{d}New Penn Financial, LLC d/b/a Shellpoint M End of Label Matrix

P.O. Box 10675 Mailable recipients 61

Greanville, SC 29603-0675 Bypassed recipients 1
Total 62

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page9of11
Attachment 8

Jay Pitner

Gray & Associates LLP

As Attorney for Nationstar Mortgage, LLC
16345 West Glendale Drive

New Berlin, WI 53151

Jay Pitner

Gray & Associates LLP

As Attorney for Ditech Financial, LLC
16345 West Glendale Drive

New Berlin, WI 53151

Matthew Comella

Codilis, Moody & Circelli, P.c.

As Attorney for Ditech Financlai, LLC
15W030 North Frontage Rd, Suite 200
Burr Ridge, IL 60527

Matthew Comella

Codilis, Moody & Circelli, P.C.

As Attorney for HSBC Bank, USA, N.A.
15W030 North Frontage Rd, Suite 260
Burr Ridge, I. 60527

Christopher C. Drout

Gray & Associates LLP

As Attorney for Wells Fargo Bank, N.A.
16345 West Glendale Drive

New Berlin, WI 53151

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page 10of11
Attachment C

John M. Flint

CEO = HSEC Bank, USA, N.A.
1800 Tysons Blvd

Tysons, VA 22102

Timothy J. Sloan

CEO - Wells Fargo Bank, N.A.
101 N. Phillips Avenue

Sloux Falls, SD 57104

Case 18-21981-kmp Doc 88 Filed 11/26/18 Page 11of11
